Citation Nr: 1642706	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  10-36 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and E.A.G.


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The appellant was a member of the Pennsylvania Army Reserve National Guard from July 1978 to October 1986, and from November 1987 to November 1991.  He had an initial period of active duty for training ACDUTRA from July 16, 1978 to September 6, 1978.  He had additional periods of ACDUTRA, including from July 11, 1982 to July 24, 1982, and from July 23, 1983 to August 6, 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In October 2011, the Veteran testified at Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This case was previously before the Board in April 2014.  At that time, the Board reopened the claim for service connection for an acquired psychiatric disability, to include PTSD, and remanded it for further development.  As discussed in more detail below, the Board finds there was not substantial compliance with its remand orders, and another remand is nec   essary.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, was previously remanded in April 2014 for specific actions, including the scheduling of a VA initial PTSD examination and obtaining a medical opinion as to whether the cause or etiology of the Veteran's psychiatric disorder(s) is (are) attributable to any disease or incident suffered during ACDUTRA, prior to ACDUTRA or after ACDUTRA.

The Board's remand directives specifically stated that the Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655.  The Board further directed that a copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims file and must reflect that it was sent to his last known address of record.  The directive also stated that if the Veteran failed to report for his examination, the claims file must indicate whether the notification letter was returned as undeliverable.

A review of the claims file reveals that the Appeals Management Center (AMC) requested a VA initial PTSD examination in July 2015.  The examination request includes a notation that the Veteran's address provided by VBA differed from the address in the VHA database.  The notation states "Please verify address for accuracy before mailing exam notification letter."  The evidence of record shows that the Veteran failed to report for his examination.

The Board notes that there is no evidence contained in the claims file that indicates an attempt was made to verify the Veteran's correct mailing address.  Additionally, as there is no copy of the notification letter included in the file, there is no evidence of record indicating the Veteran was properly notified of the examination.

Therefore, the Board concludes that the RO has not substantially complied with the Board's April 2014 remand directives.  Upon remand, the RO must determine the Veteran's correct mailing address and provide him with a VA psychiatric examination.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to determine the nature, onset date and etiology of any current psychiatric or psychological pathology and specifically to determine whether it is linked to any period of ACDUTRA.

The entire claims file, including a copy of this remand, must be reviewed by the examiner in conjunction with the examination.

An opinion in response to the questions below must be obtained even if the appellant does not report for the examination.

The psychiatrist must conduct an examination with consideration of the criteria for PTSD.  The AMC/RO must specify for the examiner the stressor or stressors that it has determined are established by the record and the examiner must be instructed that only those events may be considered for the purpose of determining whether appellant was exposed to a stressor during a period of ACDUTRA.

The examining psychiatrist, after examination of the appellant and review of his entire medical history, to include in service and post service medical reports must provide an opinion as to the diagnosis and etiology of any current psychiatric disorder(s), and reconcile all previous psychiatric diagnoses documented in the records.  The psychiatrist must also offer an opinion as to the onset date of the Veteran's psychiatric condition(s), if any.  If the examiner finds that a psychiatric disorder is causally related to any period of ACDUTRA, to the extent possible, the psychiatrist must indicate the historical degree of impairment due to any psychiatric disorder found to be related to the ACDUTRA as opposed to that due to other causes if any.

In particular, the psychiatrist must offer an opinion, with degree of medical probability expressed, as to whether the cause or etiology of the Veteran's psychiatric disorder(s) is (are) attributable to, or related to, any disease or incident suffered during a period of ACDUTRA any disease or incident suffered prior to any period of ACDUTRA, any disease or incident suffered after any period of ACDUTRA, or to a combination of such causes or some other cause or causes.

The psychiatrist must identify all mental disorders which have been present, and distinguish conditions which are acquired from conditions which are of developmental or congenital origin, if any.  The opinion must reflect review of pertinent material in the claims file.  The psychiatrist must integrate the previous psychiatric findings and diagnoses with current findings to obtain a true picture of the nature of the appellant's psychiatric status.  If there are different psychiatric disorders, the psychiatrist must reconcile the diagnoses and must specify which symptoms are associated with each of the disorders.  The findings of all pertinent psychological and neuropsychological testing must be discussed.

If a diagnosis of PTSD is appropriate, the examiner must specify the "stressor(s)" that caused the disorder and the evidence relied upon to establish the existence of the stressor(s).  The examiner must also describe which stressor(s) the appellant re-experiences and how he re-experiences them.  All necessary special studies or tests, including psychological testing and evaluation such as the Minnesota Multiphasic Personality Inventory (MMPI), are to be accomplished if deemed necessary.  If there are no stressors, or if PTSD is not found, that matter must also be specifically set forth.

In assessing the relative likelihood as to origin and etiology of the conditions specified above, the examiner is to apply the standard of whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder is causally or etiologically related to any period of ACDUTRA, or whether such a causal or etiological relationship is unlikely (less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner must clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner must state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the appellant's psychiatric pathology.  See Jones v. Shinseki, 23 Vet. App. 383 (2010).

2.  Upon receipt of the VA psychiatrist's report, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the VA examiner for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report. See 38 C.F.R. § 3.655.  A copy of the notification letter sent to the appellant advising him of the time, date, and location of the scheduled examination must be included in the claims file and must reflect that it was sent to his last known address of record.  If he fails to report, the claims file must indicate whether the notification letter was returned as undeliverable.

4.  After completing any additional notification and/or development action deemed warranted by the record, review the record again, including any newly acquired evidence, and re-adjudicate the issue on appeal.  Ensure that all applicable theories of service connection for periods of ACDUTRA and INACDUTRA are considered.

5.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






